EXHIBIT 10.3

 



SIXTH AMENDMENT TO CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Sixth Amendment”) is dated and
effective as of August 10, 2015 (the “Effective Date”), by and between BLACK
RIDGE OIL & GAS, INC., a Nevada corporation (the “Borrower”), and CADENCE BANK,
N.A., a national banking association (the “Lender”).

 

R E C I T A L S:

 

1.     The Borrower and the Lender have heretofore entered into a Credit
Agreement dated as of August 8, 2013, as amended by that First Amendment thereto
dated December 13, 2013, as further amended by that Second Amendment thereto
dated March 24, 2014, as further amended by that Third Amendment thereto dated
April 21, 2014, as further amended by that Fourth Amendment thereto dated
September 11, 2014, and as further amended by that Fifth Amendment thereto dated
March 30, 2015 (as amended, the “Agreement”), pursuant to which the Lender
established in favor of the Borrower certain credit facilities and loans.

 

2.     The Borrower and the Lender desire to amend the Agreement to (i) waive
the Borrower’s compliance with and/or the testing of the minimum Collateral
Coverage Ratio requirement, the minimum Current Ratio requirement and the
maximum Net Debt to EBITDAX ratio for the quarter ending June 30, 2015; and (ii)
restate Section 11.22 of the Agreement.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
hereinafter set forth and intending to be legally bound hereby, do hereby
further amend the Agreement and agree as follows:

 

A.     Defined Terms. Capitalized terms used herein which are defined in the
Agreement, are used herein with such defined meanings, as said definitions may
be amended by this Sixth Amendment.

 

1.     The following new definition is hereby added to Section 1.1 of the
Agreement:

 

“Sixth Amendment” means that certain Sixth Amendment to Credit Agreement by and
between Black Ridge Oil & Gas, Inc. and Cadence Bank, N.A., dated August 10,
2015.

 

B.     Limited Waiver of Current Ratio. Lender hereby waives the Current Ratio
covenant requirement in Section 11.7(a) of the Agreement for the calendar
quarter ending June 30, 2015.

 

C.     Limited Waiver of Net Debt to EBITDAX Ratio. Lender hereby waives the Net
Debt to EBITDAX covenant requirement in Section 11.7(b) of the Agreement for the
calendar quarter ending June 30, 2015 only.

 



1

 

 

D.     Limited Waiver of Collateral Coverage Ratio. Lender hereby waives the
Collateral Coverage Ratio covenant requirement in Section 11.7(e) of the
Agreement for the calendar quarter ending June 30, 2015.

 

E.     Restatement of Section 11.22. Section 11.22 of the Agreement (as added
pursuant to the Fourth Amendment) is hereby deleted in its entirety and restated
as follows:

 

Section 11.22 Incremental Hedging. Borrower agrees to hedge pursuant to Hedging
Agreements not less than eighty-five percent (85%) of its forecasted proved
developed producing (PDP) oil reserves for calendar years 2016, 2017 and 2018,
at the strike prices indicated below or higher:

 

 

Year

Volume

BBLS

Strike

$/BBL

2016 18,000 $55.55 2017 42,000 $57.95 2018 96,000 $60.67

 

The required Hedging Agreements are to be in place by 5:00 pm CST on July 24,
2015.

 

F.     Conditions Precedent. The effectiveness of this Sixth Amendment shall be
subject to the Lender’s satisfactory receipt of (i) a signed original of this
Sixth Amendment by Borrower, (ii) the consent of Chambers Energy Management,
L.P., pursuant to Section 6.02 of the Chambers Intercreditor Agreement, to the
changes to the Agreement contained in this Sixth Amendment, (iii) copies of all
other documents, instruments and certificates which the Lender or its counsel
may reasonably request in connection herewith, and (iv) all fees, charges and
expenses which are due and payable under this Sixth Amendment. Lender reserves
the right, in its sole discretion, to waive one or both of the foregoing
conditions precedent.

 

G.     Representations; No Default. On and as of the date of this Sixth
Amendment, and after giving effect to this Sixth Amendment, the Borrower
confirms, reaffirms, and restates the representations and warranties set forth
in the Agreement and the Loan Documents; provided, that each reference to the
Agreement herein shall be deemed to include the Agreement as amended by this
Sixth Amendment.

 

H.     Confirmation of Collateral Documents. All of the liens, privileges,
priorities and equities existing and to exist under and in accordance with the
terms of the Loan Documents are hereby renewed, extended and carried forward as
security for all of the Loans and all other debts, obligations and liabilities
of the Borrower to Lender. More specifically, the Borrower hereby acknowledges
and confirms that the Mortgage and Security Agreement secure all present and
future indebtedness of Borrower to Lender, including without limitation all of
the Loans. Further, the parties to this Sixth Amendment acknowledge that all
Loans are cross-defaulted and cross-secured.

 



2

 

 

I.     Payment of Expenses. Borrower agrees to pay or reimburse the Lender for
all legal fees and expenses of counsel to the Lender in connection with the
transactions contemplated by this Sixth Amendment.

 

J.     Amendments. There are no oral agreements between the Lender and the
Borrower. The Agreement, as amended by this Sixth Amendment, and the other Loan
Documents set forth the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior written and oral understandings
between the Borrower and the Lender with respect to the matters herein and
therein set forth. The Agreement, as amended by this Sixth Amendment, cannot be
modified or amended except by a writing signed and delivered by the Borrower and
the Lender.

 

K.     Waiver of Defenses. In consideration of the Lender’s execution of this
Sixth Amendment, the Borrower does hereby irrevocably waive any and all claims
and/or defenses to payment on any indebtedness arising under the Agreement and
owed by any of them to the Lender that may exist as of the date of execution of
this Sixth Amendment.

 

L.     Governing Law and Counterparts. This Sixth Amendment shall be governed by
and construed in accordance with the laws of the State of Texas. This Sixth
Amendment may be executed in any number of counterparts, all of which
counterparts, when taken together, shall constitute one and the same instrument.

 

M.     Continued Effect. Except as expressly modified herein, the Agreement, as
amended by this Sixth Amendment, shall continue in full force and effect. The
Agreement, as amended by this Sixth Amendment, is hereby ratified and confirmed
by the parties hereto.

 

N.     Resolutions/Consents. The Borrower hereby certifies to the Lender that
all corporate resolutions and limited liability company member consents and
appointments previously delivered to Lender in connection with the Agreement
remain in effect.

 

 

[Signatures on following page]

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to
Credit Agreement to be executed and delivered as of the date hereinabove
provided by the authorized officers each hereunto duly authorized.

 

 

BORROWER:

 

BLACK RIDGE OIL & GAS, INC.

 

 

By: /s/ Ken DeCubellis

Name: Ken DeCubellis

Title: Chief Executive Officer

 

 

 

LENDER:

CADENCE BANK, N.A.

 

 

By: /s/ Eric Broussard

Name: Eric Broussard

Title: Executive Vice President

   

 

 



4

